Citation Nr: 1202621	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  05-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent from January 30, 2003, to May 11, 2003, and 20 percent from May 12, 2003, for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to January 1972 and from February 1980 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Board hearing at the RO in April 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of entitlement to a total rating based on individual unemployability (TDIU) and service connection for a cardiac disorder, to include as secondary to diabetes mellitus, type II, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board referred these issues for development by the AOJ in the August 2010 decision, but the record does not contain any indication that these issues were addressed.  Therefore, the Board does not have jurisdiction over these issues and the Board again refers them to the AOJ to ensure appropriate action is taken.  


FINDINGS OF FACT

1.  From January 30, 2003, to May 11, 2003, while the competent and credible evidence shows that the Veteran's diabetes mellitus, type II, requires a restricted diet, the preponderance of the competent and credible evidence is against a finding that it also requires insulin or oral hypoglycemic agents.

2.  From May 12, 2003, while the competent and credible evidence shows that the Veteran's diabetes mellitus, type II, requires a restricted diet, the preponderance of the competent and credible evidence is against a finding that it also requires insulin and regulation of activities.  


CONCLUSION OF LAW

The criteria for a higher initial disability rating in excess of 10 percent from January 30, 2003, to May 11, 2003, and in excess of 20 percent from May 12, 2003, for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.120, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his disability.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

Moreover, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so before first adjudicating his claim, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading March 2006 and December 2010 letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record, among other things, the Veteran's post-service records from the Social Security Administration as well as all of his records from the Central Alabama VA Medical Center in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was afforded VA examinations in May 2003 and November 2010 which the Board finds are adequate for rating purposes because the examiners, after a comprehensive examination of the claimant, and at the 2010 examination a review of the record on appeal, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the same reasons, the Board also finds that the 2010 examination substantially complies with the Board's remand directions.  See Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis 

The Veteran contends that his type 2 diabetes mellitus is more severe than rated.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913 for diabetes mellitus.  38 C.F.R. § 4.120, Diagnostic Code 7913.  

Diagnostic Code 7913 provides a 20 percent rating when diabetes mellitus requires insulin and restricted diet or oral hypoglycemic agent and restricted diet.  And it provides a 40 percent rating when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

From January 30, 2003, to May 11, 2003

With the above criteria in mind, the Board notes that while the pre-January 30, 2003, record showed that the Veteran was using an oral hypoglycemic agent to treat his diabetes mellitus, the record also shows that he stopped using this medication prior to January 30, 2003.  In fact, a May 12, 2003, medical record reported that the Veteran had been off medication for a year and he was attempting to control his diabetes mellitus with diet only.  In May 8, 2003, the VA examiner also noted that the Veteran was using over the counter herbal treatments and had not seen his doctor in over a year.  No other evidence of record indicates that the Veteran was treating his diabetes mellitus with insulin or oral hypoglycemic agents from January 30, 2003, to May 11, 2003.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, because the record does not contain competent and credible evidence that the Veteran's diabetes mellitus, type II, required insulin and/or oral hypoglycemic agents at any time from January 30, 2003, to May 11, 2003, the Board finds that the preponderance of the evidence is against the claim even though his diabetes mellitus required a restricted diet during this time.  38 C.F.R. § 4.120.  This is true from January 30, 2003, to May 11, 2003, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From May 12, 2003

With the above criteria in mind, the Board notes that the medical evidence shows that the Veteran required oral hypoglycemic agents from May 12, 2003, forward.  The record also shows that the Veteran continues to control his diabetes mellitus through a restricted diet.  

As to insulin use, the Board acknowledges that the Veteran testified to being put on insulin while in the hospital in November 2009.  However, the record does not contain any evidence to support the Veteran's claims regarding insulin use.  Moreover, the Board finds more credible this negative evidence than any lay claims to the contrary found in the record.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

As to regulation of activities, the Board notes that the record is negative for the Veteran being prescribed regulation of activities by a physician due to his diabetes.  Moreover, not only is the Veteran not competent to provide an opinion as to the need for him to regulate his activities (see Camacho, supra) but he testified in the April 2010 Board hearing that his doctor encourages him to walk as much as possible.  The Board also notes that the Veteran participates in consistent physical therapy for his shoulder.  

Therefore, while the record shows that the Veteran continues to control his diabetes mellitus through a restricted diet and though the use of oral hypoglycemic agents, because the record does not contain competent and credible evidence that his diabetes mellitus also requires insulin and regulation of activities, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for his diabetes mellitus, type II.  38 C.F.R. § 4.120.  This is true from May 12, 2003, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.


Conclusion

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported diabetes mellitus, type II, requiring oral medication and restricted diet.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 7913) adequately provides for ratings based on these symptoms or impairments.  As the rating schedule is adequate to rate the Veteran's service-connected diabetes mellitus, type II, referral for extraschedular consideration is not warranted.  

In reaching this conclusion, the Board has not overlooked the fact that the Veteran has not worked for over a decade and receives Social Security Administration disability benefits.  However, a review of the Social Security Administration records does not show that the sole reason for his unemployment is his service connected diabetes mellitus.  Therefore, while probative, the Board does not find that his Social Security Administration award requires that his claim be referred for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Also see Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the fact that Social Security Administration has ruled that a veteran is disabled, under Social Security Administration law, does not establish, in and of itself, that the veteran is permanently and totally disabled for purposes according to the laws and regulations governing VA).  

In reaching the above conclusion, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels, such as the dizziness and nausea he complained of to his November 2010 VA examiner, and others are credible to report on what they can see.  See Jandreau, supra; Buchanan, supra; Charles, supra; Also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Board finds more competent and credible the medical opinions as to the severity of his disabilities provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a higher initial disability rating in excess of 10 percent from January 30, 2003, to May 11, 2003, and in excess of 20 percent from May 12, 2003, for diabetes mellitus, type II, is denied at all times during the pendency of the appeal.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


